Citation Nr: 0631295	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-37 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD) and, if so, whether the reopened claim should 
be granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1970 to May 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In an unappealed October 1981 rating decision, the RO denied 
the veteran's claim for service connection for a nervous 
disorder.  The veteran was notified of the RO's action and 
did not appeal.  The claim became final, and may not be 
reopened without evidence deemed to be new and material.

In an unappealed October 1988 rating decision, the RO, in 
pertinent part, denied the veteran's claim for service 
connection for PTSD.  That determination is final, and may 
not be reopened without evidence deemed to be new and 
material.  Then, in a January 1991 rating decision, the RO 
declined to find that new and material evidence was submitted 
to reopen the previously denied claim for service connection 
for PTSD.  The veteran perfected an appeal as to the RO's 
determination but, in a May 1997 signed statement, withdrew 
his appeal.  This is the last final denial on any basis.  The 
current appeal comes before the Board from the RO rating 
decision of September 2003 which declined to find that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for PTSD. 

The Board points out in this regard, however, that in the 
September 2004 statement of the case (SOC), the RO reopened 
the veteran's claim, and then denied it on the merits.  
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed.Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claims ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	In an October 1981 unappealed rating decision, the RO 
denied the veteran's claim for service connection for a 
nervous disorder.  The veteran was notified of the RO's 
action and did not appeal.

2.	In an October 1988 unappealed rating decision, the RO 
denied the veteran's claim for service connection for 
PTSD.  The veteran was notified of the RO's action and 
did not appeal.

3.	In a January 1991 rating decision, the RO declined to 
find that new and material evidence was submitted to 
reopen the previously denied claim for service 
connection for PTSD.  The veteran perfected an appeal as 
to the RO's action but, in a May 1997 signed statement, 
withdrew his appeal.  This is the last final denial on 
any basis.

4.	 The evidence added to the record since the January 1991 
RO decision that declined to find that new and material 
evidence was submitted to reopen the previously denied 
claim for service connection for PTSD, is not cumulative 
and redundant, was not previously on file, and raises a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

Evidence received since the January 1991 rating decision that 
declined to find that new and material evidence was submitted 
to reopen the previously denied claim for service connection 
for PTSD, is new and material, and the claim for service 
connection for PTSD, is reopened.  38 U.S.C.A. §§ 5100-5103A, 
5106-7, 5108, 7104(b), 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156(a), 3.102, 3.159 (2001, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).

In July 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  As well, the appellant was 
advised, by virtue of a detailed September 2004 SOC, and 
October 2004 supplemental statement of the case (SSOC), of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (Board must identify documents which 
meet notice requirements of VCAA).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  It appears in this case that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims folders, 
other than that which the Board will be seeking through the 
development mentioned in the Remand portion of this decision, 
below.  The record on appeal is sufficient to resolve the 
matter as to whether the claim should be reopened.


II.	New and Material Evidence

In an October 1981 rating decision, the RO denied the 
veteran's claim for service connection for a nervous 
condition, due to exposure to Agent Orange.  The RO reached 
its determination on the basis that the veteran's service 
medical records were not referable to complaints of, or 
treatment for, a nervous disorder.  The RO notified the 
veteran of its action but he did not appeal, and the decision 
became final.

The veteran's initial claim for VA benefits received in June 
1981 indicated he reported having a nervous condition that 
began in 1975 and attributed it to exposure to Agent Orange.

Evidence of record at the time of the RO's 1981 decision that 
denied service connection for a nervous disorder included the 
veteran's service medical records that are entirely negative 
for any reference to complaints or diagnosis of, or treatment 
for, a psychiatric disorder.

An August 1981 VA psychiatric examination report diagnosed 
alcoholism, a diagnosis suggested by the veteran's history, 
and presently indicating a form of remission.  Other 
diagnoses included possible drug dependence on Librium, and 
an anxiety neurosis of moderate severity.

In January 1982, the RO received the veteran's claim, in 
pertinent part, for service connection for post Vietnam 
syndrome.  In a March 1982 letter, the RO advised the veteran 
of the previously denied claim and the need to submit new and 
material evidence.

In May 1984, the RO received the veteran's claim for service 
connection for PTSD due to his Vietnam service.  Evidence 
added to the record included VA medical records dated from 
1982 to 1984.  It does not appear that a rating decision was 
issued at this time.

In July 1988, the RO received the veteran's request to reopen 
his claim for service connection for PTSD.  The evidence 
added to the record includes VA medical records, dated during 
1987 and 1988.  

In an October 1988 rating decision, the RO denied the 
veteran's claim on the basis that there was no evidence of a 
sufficient stressor or diagnosis of PTSD.  The veteran was 
notified of the RO's action, filed a timely notice of 
disagreement, and received a SOC issued in January 1989, but 
did not perfect his appeal, and the decision was final.

The RO subsequently received additional private and VA 
medical records, dated from August 1977 to May 1990.  VA 
medical records dated, from 1977 to 1990, indicate that in 
August 1977 the veteran was treated, in pertinent part, for 
anxiety; in December 1985, he was hospitalized, in part, for 
anorexia, described as weight loss and fatigue, of unknown 
etiology, with a need to rule out secondary to stress; and 
during 1988 VA hospitalized him twice (in September and 
November) for treatment of alcohol dependency.

Also added to the record was an August 1989 VA psychiatric 
examination report that indicates the veteran drove a truck 
on a route from Da Nang to Phu Bai, while attached to the 
101st Airborne.  He was very fearful of being killed while 
driving down the road, when he was often alone.  He described 
several incidents when he was in potential danger, was 
trapped by gunfire, and was pinned down.  Once he stopped 
short of a vehicle that contained a bomb and, on another 
occasion, tear gas was thrown in the cab of his vehicle and 
he crashed through a military gate.  He described an incident 
when he believed he saw a Vietnamese family instruct a child 
to run in front of a military vehicle that struck it.  The 
family refused military medical aid and the veteran believed 
the family wanted United States government compensation.  He 
believed the family was paid $75.00.  He performed illegal 
acts with his truck, including carrying beer on the vehicle.  
He was persistently drunk.  The clinical impression was 
severe personality disorder with components that included 
passive-aggressive, avoidant, sadistic.  He had alcohol 
abuse.  The post-traumatic stress elements included memories 
of terrible incidents in Vietnam. 

An August 1990 VA medical record includes diagnoses of 
temporal lobe epilepsy, alcohol/substance abuse in remission, 
and a need to rule out a personality disorder.

In a January 1991 rating decision, the RO continued its 
previous denial of the veteran's claim for service connection 
for PTSD.  The veteran perfected an appeal of the RO's action 
and, in January 1994 and January 1995, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.  However, in a May 1997 signed statement, the 
veteran withdrew his appeal of the claim for service 
connection for PTSD.  Thus, the RO's January 1991 decision is 
the last final decision on any basis.

The January 1991 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
January 1991 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in June 2003, the regulations in effect since 
August 29, 2001 are for application.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in June 2003.  Evidence added to 
the record includes private and VA medical records, dated 
from 1976 to 2003 and records from the Social Security 
Administration (SSA), some duplicative of those previously 
received, and the veteran's written statements in support of 
his claim.

The veteran's service personnel records (DA 201), indicate he 
served in the Republic of Vietnam from July 8, 1970 to July 
7, 1971.  He was a wheel vehicle mechanic attached to the 
478th Avn Co., 101st Abn Div (Ambl).  The record indicates he 
participated in an unnamed campaign in August 1970 and was 
awarded the National Defense Service Medical and Vietnam 
Service Medal.

Private mental health records, dated from August 1982 to 
1984, indicate the veteran began participating in a Vietnam 
Veterans Program in August 1982, with problems that included 
frequent altercations and disorderly conduct, sleep problems, 
and anxiety.  Episodic alcohol abuse was noted.  An August 
1984 record diagnosed PTSD, and alcohol dependence and 
antisocial behavior, both in remission. 

A September 1990 private clinical psychological disability 
evaluation prepared by D.P., Ph.D., indicates that the 
veteran described a lengthy history of PTSD symptomatology, 
"allegedly" related to experiences in Vietnam.  Diagnoses 
included PTSD, episodic alcohol abuse, personality disorder 
not otherwise specified, and dementia related to multiple 
head injuries.

The SSA records indicate that, in October 1990, the veteran 
was described as disabled, primarily due to due to 
degenerative joint disease of the lumbar spine and, 
secondarily due to PTSD and seizure disorder symptoms.  His 
SSA claim was denied at the time.

A March 1991 signed statement from R.F.P., an Intensive 
Supervision Officer in the Parole and Probation Office in 
Blair County, Pennsylvania, reflects that the veteran was 
supervised through the program.  The veteran was found to 
have a volatile personality with a suspicious attitude to 
almost everyone that intensified with his brother's murder 
the previous summer.

In a March 1991 signed statement, the veteran said he served 
in Vietnam from July 1970 to July 1971 as a truck driver with 
the 101st Airborne Division, headquartered in Hue, at Camp 
Eagle.  He was then assigned to the 478th Avn. Co. where his 
primary duty was as a tractor trailer driver, hauling water, 
picking up rations, and transporting materials and troops 
from Da Nang to Hue that he did alone without a co pilot.  He 
frequently drove on Highway No. 1 in a Code Yellow condition, 
when it was occupied by the enemy.  He was attacked by small 
arms fire countless times and pinned under fire until help 
came from helicopter support and sometimes troops.  He 
described this as a "TERRIFYING EXPERIENCE".  In his PTSD 
questionnaire, submitted at that time, he said he saw a five-
ton truck roll in front of him and injure five soldiers.  He 
also saw a Vietnamese boy die when his parents did not allow 
medical attention.  He was trapped on Highway No 1 for about 
2 hours until helicopters could help clear the way.	

Also in March 1991, VA hospitalized the veteran after he 
threatened his son and family.  He was angry, upset, and 
explosive.  Discharged diagnoses included organic personality 
syndrome, explosive type, and history of mixed substance 
abuse.

According to an April 1991 VA medical record, the veteran was 
evaluated in the mental hygiene clinic after he became 
threatening towards his family.  It was noted he was 
previously followed at another VA facility and complained he 
was improperly treated.  He was evidently admitted with the 
intention of treatment in the substance abuse treatment unit 
but maintained that substance abuse was not a problem.  His 
past psychiatric history was notable for substance abuse, 
explosive and violent behavior, and possible temporal lobe 
epilepsy, according to a March 1991 admission summary.  Upon 
examination, the diagnoses were mixed substance dependence 
with a need to rule out organic personality disorder, 
explosive type, and a need to rule out dementia.

In a May 1991 administrative decision, the SSA found the 
veteran totally disabled since April 1988, and entitled to 
disability benefits.  He was considered unable to work due to 
a severe spinal condition, and an organic mental disorder, 
anxiety related disorder, personality disorder, and substance 
addiction disorder.

An August 2003 VA psychiatric examination report indicates 
the examiner reviewed the veteran's medical and service 
records in the claims file, noted above.   The veteran 
reported working as a truck driver in service, although his 
service record indicates he was a vehicle mechanic.  As to 
combat stressors, the veteran said he was primarily stationed 
in Da Nang and worked for the 101st Airborne, as part of the 
478th Aviation Company.  He drove a tractor-trailer and other 
trucks between Da Nang and Phu Bai, a distance of 
approximately 98 miles, and was subjected to small arms fire 
and mortar and rocket attacks.  He avoided getting shot 
because he drove very fast.  He said Vietnamese people 
occasionally sacrificed a child in front of a vehicle and 
sought United States government compensation and he sought to 
avoid these incidents.  He described a small child who was 
intentionally thrown in front of a large pick up truck so the 
family could be compensated.  He was not wounded in combat.   

Further, the VA examiner said the veteran's current reports 
of stressors and those reported in 1982 (included in the 
1982-1984 record noted above) appear to reflect a high level 
of traumatic stress exposure.  Upon clinical examination, the 
VA examiner diagnosed PTSD according to the Diagnostic and 
Statistical Manual, 4th ed.  The examiner opined that the 
veteran's history of alcohol abuse and dependence was 
secondary to his PTSD symptoms.  Other diagnoses included 
alcohol dependence, cognitive disorder, not otherwise 
specified, secondary to closed head injury, alcohol abuse, 
and a personality disorder

In a May 2004 signed statement the veteran described his 
service in Vietnam when he drove a truck for the 478th Avn. 
Co. with the 101st. Airborne Div. at Red Beach, in Da Nang.  
Although the 478th Avn was supposedly in a secured area at 
Red Beach, he said that "[a] week or so" before his tour 
ended, the 478th Avn. Co. moved from Red Beach to the Air 
Force Base and, the night before he caught his plane, the 
enemy dropped mortars on them.  There was no place to hide 
and when the firing stopped, his friends had to drag him back 
inside the building.  He said it was the worst 20 minutes of 
his life.  

In an October 2004 signed statement, J.P., the mental health 
worker who signed the August 1984 private record, described 
above, said he knew the veteran from 1982 to 1984 while he 
was in treatment, and then continued to have informal contact 
with him.  J.P. said that several months prior to the 
veteran's tour of duty, the Camp Eagle base commander 
directed truckers leaving base at Red Beach near Da Nang not 
to carry a M-16 or any fire arm as the area was deemed 
secure.  It was noted that the veteran experienced acute 
anxiety as he was on solitary truck runs without a weapon. 

As indicated above, the veteran has asserted that he has 
PTSD, and that the disorder had its origin during his period 
of active service.  The veteran argues in his May 2004 
written statement, that his stressful events in service 
included exposure to mortar and rocket fire, including a base 
attack that occurred the night before his departure from 
Vietnam, in July 1971.

The evidence received since the January 1991 RO decision 
consists of VA and private medical records, service records, 
and the veteran's written statements.  The more recent VA and 
private medical records, including in August 2003 VA 
examination report reflect a diagnosis of PTSD, and the 
veteran's May 2004 statement describes his alleged stressful 
events in service when he maintains he was exposed to mortar 
and rocket fire on base the night before his departure from 
Vietnam.  That evidence is new, and does bear directly on the 
question of whether the veteran has PTSD related to active 
military service.  In the Board's opinion, this evidence 
provides a more complete picture of the veteran's disability 
and its origin, and, thus does is not cumulative or redundant 
and raises a reasonable possibility of substantiating the 
claim.  As such, it is considered new and material and the 
claim is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002). Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for PTSD, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened, and 
the appeal is, to that extent, granted.


REMAND

The veteran seeks service connection for for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006).

In a May 2004 written statement, the veteran reported several 
vague and unverifiable alleged stressful events in service.  
However, he also specifically said that a week before his 
tour ended, the 478th Avn. Co. moved from Red Beach, 
apparently near Da Nang, to the Air Force base and that the 
night before he was to catch his plane, enemy soldiers 
dropped mortar shells on the base.  He said the only thing to 
do was crawl out of the buildings and hide; and he described 
it as the "worst 20 minutes of [his] life".  The veteran's 
service records indicate he left Vietnam on July 7, 1971.  
There has been no attempt to verify this alleged stressful 
event.

The next question presented is whether such a stressor is 
clinically considered to be of sufficient severity to warrant 
a valid diagnosis of PTSD.  The descriptive definition of a 
stressor in the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994) 
(DSM-IV) provides that a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

There appears to be some confusion and disagreement in the 
record regarding the veteran's diagnosed psychiatric 
disorder(s) and past medical history.  In conjunction with 
his claim for benefits, the veteran submitted his VA and non 
VA medical records, dated from 1976 to 2003, that include 
diagnoses of anxiety (in August 1977) alcoholism and anxiety 
neurosis (in August 1981), personality disorder (in August 
1989, March 1994, and July 1996), organic mental disorder (in 
May 1991), and a diagnosis of PTSD made by a VA examiner in 
August 2003 (and in August 1984 and by Dr. D.P, the private 
psychologist in September 1990).  

Here, while the record includes VA examinations (in March 
1994, July 1996, and most recently in August 2003), it does 
not indicate that a PTSD diagnosis has been made pursuant to 
DSM-IV on the basis of a verified history of the veteran's 
in-service stressors.  See e.g., West v. Brown, 7 Vet. App. 
70, 77-78 (1994).  As a result, the Board is of the opinion 
that the veteran should be afforded a VA examination to 
determine the etiology of any psychiatric disorder found to 
be present.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court also issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103 and 5103A, and any other 
applicable legal precedent, by way of 
a written notice to the veteran.  Such 
notice should specifically apprise him 
of the evidence and information 
necessary to substantiate his claim 
and inform him whether he or VA bears 
the burden of producing or obtaining 
that evidence or information, and of 
the appropriate time limitation within 
which to submit any evidence or 
information.  The veteran should also 
be provided with an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the service 
connection claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.	The RO should attempt to corroborate 
the veteran's alleged stressful events 
in service to include a request to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (previously 
U.S. Army Armed Services Center for 
Unit Records Research (CURR)).  The RO 
should provide CRUR with all pertinent 
information, to include copies of 
personnel records, units of 
assignment, and stressor statements 
(dated in March 1991 and May 2004).  
The RO should specifically request 
CURR to verify whether the 478th AVN 
CO, 101st ABN DIV (ambl) was the 
subject of rocket and mortar attacks 
for the period from July 1970 to July 
1971, to specifically include whether 
the Air Force base at which it was 
stationed (apparently near Da Nang) 
was subjected to attacks on or about 
July 6, 1971.  If these alleged 
stressors cannot be verified, that 
should be stated.  Unit histories 
should be provided if available.

3.	After the above has been accomplished, 
then the RO should make arrangements 
for the veteran to be examined by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress or other 
neuropsychiatric disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are found 
to be present.  The veteran's claims 
files should be made available to the 
examiner prior to the examination and 
the examiner is specifically requested 
to review the March 1994, July 1996, 
and August 2003 VA examination 
reports.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.

a.	The examiner should be advised 
that the veteran maintains that 
in approximately July 1971 he was 
subjected to mortar and rocket 
fire.

b.	The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressor(s), e.g., locations, 
dates, and identities of 
individuals involved.  Then, 
pending verification of the 
veteran's exposure thereto, the 
examiner should consider the 
veteran's alleged in-service 
stressor(s) for the purpose of 
determining whether such 
stressor(s) was (were) severe 
enough to have caused the current 
psychiatric symptoms, and whether 
the diagnostic criteria to 
support the diagnosis of PTSD 
have been satisfied by the in- 
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-IV.

c.	If the veteran is found to have 
PTSD, the examiner is requested 
to identify the diagnostic 
criteria, including the specific 
stressor(s) supporting the 
diagnosis.

d.	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested 
to render an opinion as to 
whether it is at least as likely 
as not (i.e., at least a 50- 50 
probability) that any such 
diagnosed psychiatric disorder 
was caused by military service, 
or whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).  
The examiner is particularly 
requested to reconcile the 
veteran's other psychiatric 
diagnoses, e.g., anxiety (in 
August 1977), alcoholism and 
anxiety neurosis (in August 
1981), personality disorder (in 
August 1989, March 1994, and July 
1996), organic mental disorder 
(in May 1991), and PTSD (made by 
a VA examiner in August 2003, and 
by Dr. D.P, the private 
psychologist in September 1990).  

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it

e. A complete rationale should be 
given for all opinions and 
conclusions expressed.  The claims 
files must be made available to 
the examiner for review in 
conjunction with the examination, 
for a proper understanding of the 
veteran's medical history.  The 
examination report is to reflect 
whether such a review of the 
claims file was made.

4.	Thereafter, the RO should readjudicate 
the appellant's claim for entitlement 
to service connection PTSD.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the October 2004 SSOC. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


